Case 4:18-cv-10347-LVP-RSW ECF No. 62 filed 08/04/20         PageID.1408    Page 1 of 26




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 SHAWN WANG,

       Plaintiff,
                                               Civil Case No. 18-10347
 v.                                            Honorable Linda V. Parker

 GENERAL MOTORS, LLC and
 GM (CHINA) INVESTMENT CO., LTD.,

           Defendants.
 ___________________________________/

        OPINION AND ORDER DENYING DEFENDANT GM (CHINA)
      INVESTMENT CO., LTD.’S MOTION TO DISMISS PURSUANT TO
       FEDERAL RULES OF CIVIL PROCEDURE 12(b)(2) AND 12(b)(6)

       In this lawsuit, initiated on January 30, 2018, Plaintiff asserts the following

 claims against Defendants: (i) age discrimination in violation of the federal Age

 Discrimination and Employment Act (“ADEA”); (ii) age discrimination in

 violation of Michigan’s Elliott-Larsen Civil Rights Act (“ELCRA”); (iii) race and

 national origin discrimination in violation of Title VII of the Civil Rights Act of

 1964 (“Title VII”); and (iv) race and national origin discrimination under the

 ELCRA.1 Defendants are General Motors, LLC (“GM”) and GM (China)

 Investment Co., Ltd. (“GMCIC”). The matter is presently before the Court on


       1
        Plaintiff also asserted a race and ethnic discrimination claim against
 Defendants under 42 U.S.C. § 1981, but the Court dismissed the claim when ruling
 on General Motor LLC’s previously filed motion to dismiss. (See ECF No. 34.)
Case 4:18-cv-10347-LVP-RSW ECF No. 62 filed 08/04/20            PageID.1409      Page 2 of 26




 GMCIC’s Motion to Dismiss Pursuant to Federal Rules of Civil Procedure

 12(b)(2) and (6). (ECF No. 58.) The motion has been fully briefed. (ECF Nos.

 60, 61.) Finding the facts and legal arguments sufficiently presented in the parties’

 briefs, the Court is dispensing with oral argument pursuant to Eastern District of

 Michigan Local Rule 7.1(f).

 I.     Applicable Standard of Review

        In its motion, GMCIC argues that the Court lacks personal jurisdiction over

 it and, alternatively, that Plaintiff’s claims against it fail as a matter of law.

 GMCIC’s first argument is governed by Federal Rule of Civil Procedure 12(b)(2)

 and its second argument by Rule 12(b)(6).

        A court may decide a motion to dismiss for lack of personal jurisdiction by

 relying “‘upon the affidavits alone … permit[ting] discovery in aid of deciding the

 motion[,] or … conduct[ing] an evidentiary hearing to resolve any apparent factual

 questions.’” Anwar v. Dow Chem. Co., 876 F.3d 841, 847 (6th Cir. 2017) (quoting

 MAG IAS Holdings, Inc. v. Schmückle, 854 F.3d 894, 899 (6th Cir. 2017)). The

 plaintiff has the burden of establishing the court’s jurisdiction over a defendant.

 Id. Where the court decides the motion without an evidentiary hearing, the

 plaintiff’s “burden is relatively slight[.]” Id. (internal quotation marks and

 citations omitted). “‘To defeat dismissal in this context, plaintiffs need make only

 a prima facie showing that personal jurisdiction exists.’” Id. (quoting MAG IAS

                                                 2
Case 4:18-cv-10347-LVP-RSW ECF No. 62 filed 08/04/20            PageID.1410     Page 3 of 26




 Holdings, 854 F.3d at 899) (citing Air Prods. & Controls, Inc. v. Safetech Int’l,

 Inc., 503 F.3d 544, 549 (6th Cir. 2007)).

       The court must consider the pleadings and affidavits “‘in a light most

 favorable to the plaintiff,’ without weighing ‘the controverting assertions of the

 party seeking dismissal.’” Anwar, 876 F.3d at 847 (quoting Theunissen v.

 Matthews, 935 F.2d 1454, 1459 (6th Cir. 1991)). While the defendant’s motion

 should be denied if the plaintiff makes a prima facie showing, “the defendant’s

 avenues to contest personal jurisdiction are not foreclosed[.]” Id. “‘[T]he

 defendant can continue to contest personal jurisdiction by requesting an

 evidentiary hearing or moving for summary judgment should the evidence suggest

 ‘a material variance from the facts’ as presented by plaintiffs.’” Id. (quoting MAG

 IAS Holdings, 854 F.3d at 899) (quoting Neogen Corp. v. Neo Gen Screening, Inc.,

 282 F.3d 883, 893 (6th Cir. 2002)).

       “To survive a [Rule 12(b)(6)] motion to dismiss, a complaint must contain

 sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

 on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp.

 v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

 plaintiff pleads factual content that allows the court to draw the reasonable

 inference that the defendant is liable for the misconduct alleged.” Id. (citing

 Twombly, 550 U.S. at 556). The plausibility standard “does not impose a

                                                 3
Case 4:18-cv-10347-LVP-RSW ECF No. 62 filed 08/04/20        PageID.1411     Page 4 of 26




 probability requirement at the pleading stage; it simply calls for enough facts to

 raise a reasonable expectation that discovery will reveal evidence of illegal

 [conduct].” Twombly, 550 U.S. at 556.

       In deciding whether the plaintiff has set forth a “plausible” claim, the court

 must accept the factual allegations in the complaint as true. Erickson v. Pardus,

 551 U.S. 89, 94 (2007). This presumption, however, is not applicable to legal

 conclusions. Iqbal, 556 U.S. at 668. Therefore, “[t]hreadbare recitals of the

 elements of a cause of action, supported by mere conclusory statements, do not

 suffice.” Id. (citing Twombly, 550 U.S. at 555).

 II.   Factual and Procedural Background

       A.     Plaintiff and His GM/GMCIC Employment

       Plaintiff was born in China. (Pl.’s Aff. ¶ 3, ECF No. 60-4 at Pg ID 1266.)

 He became a naturalized United States citizen in 1999, and currently maintains

 only U.S. citizenship. (Id.)

       In February 1989, Plaintiff began working for GM in Canada. (Id. ¶ 4, Pg

 ID 1266.) In 1991, GM transferred Plaintiff’s employment to the United States.

 (Id. ¶5, Pg ID 1266.) Plaintiff resided in Clarkston, Michigan. (See id. ¶ 6, Pg ID

 1267.) On or about July 1, 2009, GM transferred Plaintiff to a new job assignment

 at GMCIC. (Id. ¶ 6, Pg ID 1267.) The position was in Shanghai, China. (Id.)




                                              4
Case 4:18-cv-10347-LVP-RSW ECF No. 62 filed 08/04/20        PageID.1412    Page 5 of 26




       The letter offering Plaintiff the position in China was on letterhead

 displaying the GM logo, referenced the “GMCIC Group,” and stated: “General

 Motors is the world’s largest automotive manufacturer with aggressive growth

 plans for China . . . join our fast growing China team.” (Am. Compl. ¶ 12, ECF

 No. 43 at Pg ID 1051.) As a United States citizen, Plaintiff was required to have a

 work visa and resident permit to work in China. (Pl.’s Aff. ¶ 8, ECF No. 60-4 at

 Pg ID 1267.) GM’s Director of Engineering and Director of Human Resources

 managed Plaintiff’s transfer to GMCIC. (Id. ¶ 7, Pg ID 1267.)

       Plaintiff’s employment contract with GMCIC incorporated an Intellectual

 Property Rights Agreement. (Pl.’s Aff. Ex. A, ECF No. 60-4 at Pg ID 1274-1299.)

 This agreement related to Plaintiff’s relationship with GM, providing inter alia that

 he assigned the intellectual property developed during his employment to GM,

 would keep GM information confidential, and not accept employment with an

 entity that competes with GM. (Id.) The agreement also contains a choice of law

 provision which states that the laws of Michigan govern. (Id. at Pg ID 1278.)

       Plaintiff paid United State federal and Michigan State taxes while working

 in China. (Id. ¶ 9, Pg ID 1267.) GM managed Plaintiff’s taxes through KPMG

 until 2012. (Id.) From 2012 until 2017, Plaintiff paid his federal and state taxes

 himself. (Id.)




                                              5
Case 4:18-cv-10347-LVP-RSW ECF No. 62 filed 08/04/20       PageID.1413   Page 6 of 26




       On or about August 1, 2015, Charon Morgan became Director of

 Engineering at GMCIC and, in that capacity, was Plaintiff’s immediate supervisor.

 (Am. Compl. ¶ 15, ECF No. 43 at Pg ID 1051.) Plaintiff believes that Ms.

 Morgan’s supervisor was Tobias2 Suenner, GMCIC’s Vice President for Vehicle

 Engineering, who in turn reported to Kenneth L. Kelzer, who worked in the United

 States as GM’s Vice President of Global Vehicle Components and Subsystems.

 (Id. ¶ 16, Pg ID 1051-52; see also Pl.’s Aff. ¶ 27, ECF No. 60-4 at Pg ID 1270 &

 Ex. C.)

       On or about January 24, 2017, Ms. Morgan and Grace Zheng, GMCIC’s

 Human Resources Manager, informed Plaintiff that he was going to be mandatorily

 retired on July 3, 2017, when he turned sixty years old. (Am. Compl. ¶ 19, ECF

 No. 43 at Pg ID 1052.) Plaintiff objected, noting that David Reeck, a colleague

 who was transferred to GMCIC around the same time as Plaintiff, worked in China

 for GMCIC until he was sixty-five years old. (Id. ¶ 20, Pg ID 1052.) Plaintiff

 believes Mr. Reeck, who is a male Caucasian, is a United States Citizen and not of

 Chinese national origin. (Id. ¶ 21, Pg ID 1052.) At a subsequent meeting with Ms.

 Morgan on February 17, 2017, Plaintiff tried to reverse the decision to mandatorily

 retire him. (Id. ¶ 22, Pg ID 1052.) In response, Ms. Morgan analogized Plaintiff’s


       2
        Plaintiff refers to this individual as “Toblas” Suenner in the Complaint;
 however, documentation submitted to the Court indicates that the correct name is
 “Tobias.” (See, e.g., Pl.’s Aff. Ex. C at 3, ECF No. 60-4 at Pg ID 1303.)
                                                6
Case 4:18-cv-10347-LVP-RSW ECF No. 62 filed 08/04/20        PageID.1414     Page 7 of 26




 situation to Kevin Wang, a locally hired engineer manager who was a Chinese

 citizen. (Id. ¶ 23, Pg ID 1053.)

       On February 23, 2017, Plaintiff sent Ms. Morgan an email, stating that the

 decision to mandatorily retire him at age sixty contradicted a company

 memorandum he became aware of in 2009, when he transitioned to his job position

 in China. (Id. ¶ 24, Pg ID 1053.) Ms. Morgan responded to Plaintiff’s email on

 February 24, 2017, “clarify[ing] that there’s no business needs to extend your

 employment after your legal retirement age in China which is 60 years old

 according to applicable China law.” (Id. ¶ 26, Pg ID 1053.)

       In an email to Ms. Morgan and Ms. Zheng on March 13, 2017, Plaintiff

 disputed Ms. Morgan’s claim that there was no business need to retain him,

 pointing out that there was a posting for Plaintiff’s same and/or similar position

 already on “GM Global Internal Jobs.” (Id. ¶ 28, Pg ID 1054.) The following day,

 Ms. Zheng responded, asserting that “business need” refers to the continuation of

 employment of the employee, not the job position. (Id. ¶ 32, Pg ID 1055.)

       On May 16, 2017, Ms. Morgan and Ron Fraser authored a mass email using

 the GM logo announcing that Plaintiff “will retire after 28 years of service.” (Id.

 ¶ 32, Pg ID 1055.) Plaintiff believes that Mr. Fraser is a GM Director, who works

 in Detroit, Michigan. (Id. ¶ 34, Pg ID 1055; see also Pl.’s Aff. ¶ 32, ECF No. 60-4

 at Pg ID 1271.) The email from Ms. Morgan and Mr. Fraser also announced that

                                              7
Case 4:18-cv-10347-LVP-RSW ECF No. 62 filed 08/04/20          PageID.1415     Page 8 of 26




 Gregory Schone had been appointed as the new manager of GM China

 Engineering Laboratories and would be relocating to Shanghai, China. (Pl.’s Aff.

 ¶ 33, ECF No. 60-4 at Pg ID 1272.) Plaintiff believes that Mr. Schone is a

 substantially younger Caucasian who had been working for GM in the United

 States. (Id.)

       On July 1, 2017, Plaintiff was involuntarily retired. (Am. Compl. ¶ 36, ECF

 No. 43 at Pg ID 1055.) He thereafter returned to his home in Clarkston, Michigan

 (Pl.’s Aff. ¶ 6, ECF No. 60-4 at Pg ID 1267), and filed a charge of discrimination

 with the Equal Employment Opportunity Commission (“EEOC”). (Am. Compl.

 ¶ 38, ECF No. 43 at Pg ID 2, 6.) The EEOC issued a right-to-sue letter on January

 17, 2018. (Id.) As indicated, Plaintiff initiated this lawsuit a short time later, on

 January 30, 2018.

       B.        The Relationship Between GM and GMCIC

       GMCIC was established in China in 1998 pursuant to China’s laws and

 regulations. (Treme Decl. ¶ 3, ECF No. 58-1 at Pg ID 1181.) GMCIC’s activities

 are governed by the laws of China. (Id.) Mr. Treme, former HR Director for

 GMCIC, states that GMCIC is a subsidiary of General Motors China LLC, which

 in turn is a subsidiary of GM Global Holdings GmbH & Co KG, a subsidiary of

 General Motors Holdings LLC. (Id. ¶ 5, Pg ID 1181.) According to Mr. Treme,

 GMCIC was not capitalized by GM, receives no financial assistance or support

                                               8
Case 4:18-cv-10347-LVP-RSW ECF No. 62 filed 08/04/20         PageID.1416    Page 9 of 26




 from GM, and operates with total financial independence from GM. (Id. ¶ 4, Pg ID

 1181.) Mr. Treme indicates that GMCIC and GM have separate bank accounts and

 funds, maintain separate corporate and financial records, and have separate boards

 of directors. (Id. ¶¶ 6, 7, Pg ID 1181.) He further indicates that the building

 housing GMCIC’s headquarters is not shared with any other entity. (Id. ¶ 2, Pg ID

 1181.)

       In its most recent Form 10-K submission to the Securities and Exchange

 Commission, however, GM lists GMCIC under the category of “Subsidiaries and

 Joint Ventures.” (Pl.’s Aff. Ex. I, ECF No. 60-4 at Pg ID 1335.) GM’s media

 website lists GMCIC as a “Wholly Owned Foreign Enterprise” and describes

 GMCIC as “a wholly owned venture based in Shanghai” that “houses all of GM’s

 local staff and is an investor in GM’s vehicle joint ventures in China.” (Pl.’s Resp.

 Ex. 13, ECF No. 60-14.) The sign in front of the building where GMCIC is

 located displays the GM logo and reads “General Motors” above “International

 Operations and China Headquarters”. (Pl.’s Aff. Ex. G, ECF No. 60-4 at Pg ID

 1330.)

       According to Mr. Treme, GMCIC’s Board of Directors is responsible for all

 aspects of the company’s affairs. (Id. ¶ 7-10, Pg ID 1181-82.) He attests that

 determinations concerning employment matters (e.g. hiring, transfers, dismissals,

 resignations, wages) are made by GMCIC’s Board of Directors or departments or

                                              9
Case 4:18-cv-10347-LVP-RSW ECF No. 62 filed 08/04/20      PageID.1417   Page 10 of 26




 persons authorized and designated by the board. (Id. ¶ 10, Pg ID 1182.) Mr.

 Treme does not indicate who serves on GMCIC’s Board of Director’s, however.

 Defendant does not otherwise provide this information.

       GMCIC’s President is Matt Tsien, who also holds the title of Executive Vice

 President of GM. (Pl.’s Aff. ¶ 31, ECF No. 60-4 at Pg ID 1271.) Mary Barra,

 GM’s Chairman and CEO, is identified as the top of the “Leadership” of GM

 China. (Pl.’s Aff. Ex. F, ECF No. 60-4 at Pg ID 1327.)

       Mr. Treme claims that GMCIC’s human resources department operates

 autonomously from GM. (Id. ¶ 12, Pg ID 1183.) Plaintiff maintains, however, that

 GMCIC’s Human Resources reports to GM’s Human Resources in Michigan.

 (Pl.’s Aff. Ex. C, ECF No. 60-4.) While HR Director, Mr. Treme reported directly

 to individuals at GM in Michigan. (Id.) As Plaintiff points out, Mr. Treme does

 not state in his affidavit whether he is a GM or GMCIC employee. Nor does Maria

 Mora Vinueza, who took over as GMCIC’s HR Director in August 2018. (Vinueza

 Aff., ECF No. 58-2.)

       Plaintiff believes that GM appoints all of GMCIC’s senior managers. (Pl.’s

 Aff. ¶ 24, ECF No. 60-4 at Pg ID 1270.) Most, if not all, of GMCIC’s senior

 managers are “International Service Personnel” (“ISPs”) who are temporarily

 assigned to GMCIC but remain employees of GM. (Id. ¶ 25, Pg ID 1270.) The

 “home” units for all of GMCIC’s senior managers, including Ms. Morgan and

                                           10
Case 4:18-cv-10347-LVP-RSW ECF No. 62 filed 08/04/20        PageID.1418     Page 11 of 26




 Robert Treme, are within GM in the United States. (Pl.’s Aff. ¶ 26, ECF No. 60-4

 at Pg ID 1270.) For example, Matt Tsien, President of GMCIC, is listed as a

 senior leader of GM in Detroit, Michigan. (Id.)

       Plaintiff’s salary was paid in Chinese Yuan, the official currency of China.

 (Treme Aff. Exs. B, C, ECF No. 58-1 at Pg ID 1190, 1192-93.) Plaintiff indicates,

 however, that his salary “was a direct exchange from [his] US salary according to

 the exchange rate at the time, not according to the local standard.” (Pl.’s Aff. ¶ 12,

 ECF No. 60-4 at Pg ID 1268.) Moreover, as the letter offering Plaintiff his

 position with GMCIC reflects, he retained his corporate GM employee level.

 (Treme Aff. Ex. B, ECF No. 58-1 at Pg ID 110.) Additionally, all GMCIC

 employees have GM identifications and email addresses. (Id. ¶ 22, Pg ID 1270.)

 Therefore, Plaintiff’s ID and email address did not change when he was transferred

 to China. (Id.)

       Maria Mora Vinueza, who has served as the HR Director of GMCIC since

 August 1, 2018, attests that “GMCIC does not transact any business with

 Michigan.” (Vinueza Aff. ¶ 5, ECF No. 58-2 at Pg ID 1202.) Plaintiff avers,

 however, that his job responsibilities with GMCIC required him to frequently

 interact with GM employees and travel to GM’s offices in the United States,

 including Michigan. (Pl.’s Aff. ¶¶ 13-17, ECF No. 60-4 at Pg ID 1268.)

 According to Plaintiff, GMCIC manages the supplier quality of imported

                                              11
Case 4:18-cv-10347-LVP-RSW ECF No. 62 filed 08/04/20         PageID.1419    Page 12 of 26




 automotive parts for GM’s plants in the United States, including Michigan, valued

 at hundreds of millions of dollars annually. (Id. ¶ 15, Pg ID 1268.) The

 laboratories Plaintiff managed at GMCIC interacted with more than twenty GM

 laboratories in Michigan, sharing common processes and resources and exchanging

 equipment. (Id. ¶ 17, Pg ID 1268.) In 2016, for example, Plaintiff traveled to

 Michigan six times to work with GM teams, at which time he stayed in his

 Clarkston, Michigan residence. (Id.)

       GM engineering in the United States specified the equipment used in

 GMCIC’s laboratories, much of which was purchased in the United States and

 some of which was shipped directly from GM labs in Michigan. (Id. ¶ 18, Pg ID

 1269.) Plaintiff’s lab in China was part of GM’s engineering organization in the

 United States. (Id. ¶ 19, Pg ID 1269.) GM determined Plaintiff’s budget and

 controlled his spending. (Id.)

       C.     GM’s Motion to Dismiss and the Court’s Ruling

       In response to Plaintiff’s initial complaint, GM filed a motion to dismiss in

 which it sought dismissal of Plaintiff’s claims against it on the basis that GMCIC is

 a foreign company that GM does not control. (See Op. and Order at 7, ECF No. 34

 at Pg ID 875.) Applying the Sixth Circuit’s factors for deciding whether two

 entities should be regarded as a single employer subject to joint liability for




                                              12
Case 4:18-cv-10347-LVP-RSW ECF No. 62 filed 08/04/20         PageID.1420    Page 13 of 26




 employment-related acts (see id. at 8, Pg ID 876),3 the Court found sufficient facts

 to conclude that Plaintiff plausibly supported his assertion that GM controls

 GMCIC. (Id. at 12, Pg ID 880.) The Court determined, for purposes of the motion

 to dismiss, that GM and GMCIC are a single employer. (Id.)

 III.   Applicable Law and Analysis

        A.    Whether the Court has Personal Jurisdiction Over GMCIC

        “Where a federal court’s subject matter jurisdiction over a case stems from

 the existence of a federal question, personal jurisdiction over a defendant exists ‘if

 the defendant is amenable to service of process under the [forum] state’s long arm

 statute and if the exercise of personal jurisdiction would not deny the defendant

 due process.’” Bird v. Parsons, 289 F.3d 865, 871 (6th Cir. 2002) (quoting Mich.

 Coalition of Radioactive Material Users, Inc v. Griepentrog, 954 F.2d 1174, 1176

 (6th Cir. 1992)). “To comply with due process, a court’s exercise of its power over

 an out-of-state defendant must ‘not offend traditional notions of fair play and

 substantial justice.’” Indah v. U.S. Sec. & Exchange Comm’n, 661 F.3d 914, 920



        3
         Those factors are: “(A) the interrelation of operations; (B) the common
 management; (C) the centralized control of labor relations; and (D) the common
 ownership or financial control, of the employer and the corporation.” 42 U.S.C.
 § 2000e-1(c)(3); 29 U.S.C. § 623(h)(3); see also Ambruster v. Quinn, 711 F.2d
 1332, 1337 (6th Cir. 1983), abrogated on other grounds in Arbuagh v. Y & H
 Corp., 546 U.S. 500 (2006); Murray v. Miner, 74 F.3d 402, 404 (2d Cir. 1996).
 The factors are flexible and no single factor is determinative. Ambruster, 711 F.3d
 at 1337-38; Murray, 74 F.3d at 404.
                                              13
Case 4:18-cv-10347-LVP-RSW ECF No. 62 filed 08/04/20          PageID.1421    Page 14 of 26




 (6th Cir. 2011) (quoting Int’l Shoe v. Washington, 326 U.S. 310, 316 (1945))

 (additional quotation marks and citation omitted).

       Michigan’s long-arm statute extends both general and limited jurisdiction

 over resident individuals and corporations. See Mich. Comp. Laws § 600.701

 (general, individuals); Mich. Comp. Laws § 600.705 (limited, individuals); Mich.

 Comp. Laws § 600.711 (general, corporations); Mich. Comp. Laws § 600.715

 (limited, corporations). The following relationships between a corporation and the

 State are sufficient to establish general personal jurisdiction: (1) incorporation

 under the State’s laws; (2) consent; or (3) “[t]he carrying on of a continuous and

 systematic part of its general business within the [S]tate.” Id. § 600.711. Limited

 personal jurisdiction occurs where the lawsuits arises out of an act by the

 defendant, for example “[t]he transaction of any business within the [S]tate[]” or

 doing an act in the state resulting in an action for tort. Id. § 600.715. Michigan’s

 long-arm statute is coextensive with due process “if the particular acts or status of

 a defendant first fit within a long-arm statute provision.” Green v. Wilson, 565

 N.W.2d 813, 816 (Mich. 1997).

       “Personal jurisdiction can be either general or specific, depending upon the

 nature of the contacts that the defendant has with the forum state.” Bird, 289 F.3d

 at 873. “For an individual, the paradigm forum for the exercise of general

 jurisdiction is the individual’s domicile; for a corporation, it is an equivalent place,

                                               14
Case 4:18-cv-10347-LVP-RSW ECF No. 62 filed 08/04/20        PageID.1422     Page 15 of 26




 one in which the corporation is fairly regarded as at home … the place of

 incorporation and principal place of business are paradigm bases for general

 jurisdiction.” Daimler AG v. Bauman, 571 U.S. 117, 137 (2014) (internal

 quotation marks, citation, ellipses and brackets removed). The corporation’s

 “affiliations with the State” must be “‘so ‘continuous and systematic’ as to render

 it essentially at home in the forum State.” Id. at 139 (brackets removed) (quoting

 Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011)).

 “Specific jurisdiction, on the other hand, depends on an affiliation between the

 forum and the underlying controversy, principally, activity or an occurrence that

 takes place in the forum State and is therefore subject to the State’s regulation.”

 Goodyear, 564 U.S. at 919 (internal quotation marks, brackets, and citation

 omitted).

       Plaintiff does not contend that GMCIC independently engaged in activities

 in Michigan or maintained a relationship with the State sufficient to satisfy

 Michigan’s long-arm statute or due process. Rather, Plaintiff relies on GM’s

 contacts and relationship with Michigan, which he claims renders GMCIC

 amenable to suit in the forum because GM controls GMCIC.

       The Sixth Circuit has adopted the alter-ego theory of personal jurisdiction,

 which “provides that a non-resident parent corporation is amenable to suit in the

 forum if the parent company exerts so much control over the subsidiary that the

                                              15
Case 4:18-cv-10347-LVP-RSW ECF No. 62 filed 08/04/20         PageID.1423    Page 16 of 26




 two do not exist as separate entities but are one and the same for purposes of

 jurisdiction.” Estate of Thomson v. Toyota Motor Corp. Worldwide, 545 F.3d 357,

 362 (6th Cir. 2008). While the alter-ego theory is more often discussed in cases

 where the parent is the non-resident over whom jurisdiction is sought based on its

 subsidiary’s contacts with the forum, if the plaintiff proves “that the parent controls

 the day-to-day operations of the subsidiary such that the subsidiary can be said to

 be a mere department of the parent[,] … a court may exercise personal jurisdiction

 over either the parent or the subsidiary based on the other’s connections to the

 forum.” Simeone ex rel. Estate of Albert Francis Simeone, Jr. v. Bombardier-

 Rotax GmbH, 360 F. Supp. 2d 665, 676-77 (E.D. Pa. 2005) (finding Austrian-

 based manufacturer of aircraft engine involved in plane crash subject to personal

 jurisdiction under alter-ego theory based on parent company’s contacts with the

 forum); Motown Record Co., L.P. v. iMesh.com, Inc., No. 03 Civ 7339, 2004 WL

 503720, *4 (S.D.N.Y. Mar. 12, 2004) (concluding that Israeli subsidiary was

 subject to personal jurisdiction under the alter-ego theory based on its parent’s

 systematic and continuous contacts with the forum); see also David M. Holliday,

 Am. Law of Prod. Liab. 3d Treatise § 48:96 (“Under the alter ego theory of

 jurisdiction, personal jurisdiction over a parent corporation will give a state

 personal jurisdiction over a nonresident subsidiary corporation if the parent so




                                              16
Case 4:18-cv-10347-LVP-RSW ECF No. 62 filed 08/04/20         PageID.1424     Page 17 of 26




 controls and dominates the subsidiary as in effect to disregard the latter’s

 independent corporate existence[.]”).

       In Anwar v. Dow Chemical Company, 876 F.3d 841 (6th Cir. 2017), the

 court characterized the alter-ego test under federal law as requiring the plaintiff to

 “demonstrate ‘unity of interest and ownership’ that goes beyond mere ownership’

 and shared management personnel.” Id. at 849 (brackets omitted) (quoting Ranza

 v. Nike, Inc., 793 F.3d 1059, 1073 (9th Cir. 2015)). The Sixth Circuit has

 identified several relevant factors for deciding whether the alter-ego theory of

 personal jurisdiction applies:

           (1) sharing the same employees and corporate officers; (2)
           engaging in the same business enterprise; (3) having the same
           address and phone lines; (4) using the same assets; (5) completing
           the same jobs; (6) not maintaining separate books, tax returns and
           financial statements; and (7) exerting control over the daily affairs
           of another corporation.

 Estate of Thomson, 545 F.3d at 362-63. A similar non-exhaustive list of factors are

 considered under Michigan law: “shared office space, shared board membership,

 interconnected revenue and capital, support from the parent for the subsidiary in

 the event of undercapitalization, payroll management, direction of policy and

 decisions, and shared projects that the parent considers to be its own.” Anwar, 876

 F.3d at 851 (citing United Ins. Grp Agency, Inc. v. Patterson, No. 299631, 2011

 WL 5067251, at *2 (Mich. Ct. App. Oct. 25, 2011) (citing Seasword v Hilti, Inc.,

 537 N.W.2d 221, 224 n.10 (Mich. 1995) and Herman v. Mobile Homes Corp., 26
                                              17
Case 4:18-cv-10347-LVP-RSW ECF No. 62 filed 08/04/20         PageID.1425     Page 18 of 26




 N.W.2d 757, 760 (Mich. 1947)). Nevertheless it is difficult to set forth an

 exhaustive list of factors relevant to whether corporate formalities should be

 respected due to “the infinite variety of fact situations that may arise.” Wm.

 Passalacqua Builders, Inc. v. Resnick Developers S., Inc., 933 F.2d 131, 139 (2d

 Cir. 1991); see also Midwest Precision Heating & Cooling v. NLRB, 408 F.3d 450,

 459 (8th Cir. 2005) (“[W]e recognize the test of alter ego status is a flexible one,

 such that lack of … any particular factor will not bar a finding of alter ego status.”)

 (quotation marks and citation omitted). The focus is on the degree to which one

 entity controls the other. See Anwar, 876 F.3d at 849 (quoting Ranza, 793 F.3d at

 1073) (explaining that the alter-ego theory requires evidence “‘that the parent

 controls the subsidiary to such a degree as to render the latter the mere

 instrumentality of the former … exercising pervasive control over the subsidiary

 … from broad policy decisions to routine matters of day-to-day operation.’”)

 (original brackets omitted).

       Viewing the pleadings and evidence in Plaintiff’s favor, the Court concludes

 that he has satisfied his “relatively slight” burden and made a prima facie showing

 that personal jurisdiction exists over GMCIC based on the alter-ego theory. On the

 surface, GMCIC appears separate from GM. The corporations, according to Mr.

 Treme and Ms. Vinueza, maintain separate offices, phone lines, bank accounts,

 funds, records, Boards of Directors, and labor relations and human resources

                                              18
Case 4:18-cv-10347-LVP-RSW ECF No. 62 filed 08/04/20      PageID.1426    Page 19 of 26




 departments. However, it appears that the individuals who control GMCIC are in

 fact GM employees assigned to work in China. The administrative chains of

 command and organizational structure reflect that operational control over GMCIC

 is the senior management of GM.

       Mr. Treme states that GMCIC has its own Board of Directors, which “is the

 highest authority of GMCIC and directs the overall management, supervision, and

 control of the business[.]” (Treme Decl. ¶ 7, ECF No. 58-1 at Pg ID 1181.) Yet

 GMCIC has not identified the individuals who sit on its Board of Directors, aside

 from Ms. Vinueza. (See Vinueza Aff. ¶ 3, ECF No. 58-2 at Pg ID 1202.) As

 Plaintiff points out, Ms. Vinueza and Mr. Treme never reveal in their declarations

 whether they are GM or GMCIC employees. Further, Plaintiff indicates that the

 budget and spending for the laboratories he managed while at GMCIC were

 controlled by GM.

       The top officials and managers at GMCIC serve similar positions at GM.

 For example, Mr. Tsien serves as the President of GMCIC and as Executive Vice

 President of GM. He reports to Ms. Barra, GM’s Chairman and CEO, who also is

 listed as the top of the “Leadership” of GMCIC. The degree to which GMCIC’s

 and GM’s managers overlap makes it difficult to conclude that their decisions are

 independent. And even where supervisory personnel do not share dual roles, it

 appears that they report directly to individuals at GM. For example, while serving

                                            19
Case 4:18-cv-10347-LVP-RSW ECF No. 62 filed 08/04/20         PageID.1427    Page 20 of 26




 as GMCIC’s Human Resources Director, Mr. Treme reported directly to John J.

 Quattrone, Senior Vice President, Global Human Resources for GM.

       Plaintiff’s evidence further reflects that GM regularly shifts managerial and

 supervisory personnel between the two companies. For example, Plaintiff was

 transferred from GM to GMCIC, and so was his replacement. Plaintiff’s move to

 GMCIC was handled directly by two GM managers in the United States. Further,

 the announcement of his retirement was signed by Ms. Charon and Mr. Fraser, a

 GM Director in the United States working in Detroit, Michigan. This Court

 already has found evidence suggesting that the employment decisions relevant to

 Plaintiff’s lawsuit were made by GM employees in Michigan.

       While GMCIC claims it maintains separate offices from GM, the Court

 cannot ignore that the GM flag is flown out front and the building’s sign bears the

 GM logo and states that it is GM’s “International Operations and China

 Headquarters.” Further, GMCIC’s website suggests that it and GM are part of a

 single, unitary enterprise. The Intellectual Property Rights Agreement

 incorporated into Plaintiff’s GMCIC employment contract also suggests a lack of

 corporate independence. And the choice-of-law provision in that agreement,

 “though alone insufficient to establish jurisdiction, can ‘reinforce a deliberate

 affiliation with the forum State and the reasonable foreseeability of possible

 litigation there.’” Calphalon Corp. v. Rowlette, 228 F.3d 718, 723 (6th Cir. 2000)

                                              20
Case 4:18-cv-10347-LVP-RSW ECF No. 62 filed 08/04/20        PageID.1428   Page 21 of 26




 (quoting Burger King v. Rudzewicz, 471 U.S. 462, 482 (1985)). None of these

 facts independently establish an alter-ego relationship. However, when considered

 along with the evidence of common management and control, they support a prima

 facie case for personal jurisdiction under the alter-ego theory.

       For these reasons, the Court denies GMCIC’s motion to dismiss for lack of

 personal jurisdiction.

       B.     Whether Plaintiff’s Claims Against GMCIC are Subject to
              Dismissal Under Rule 12(b)(6)

              i.     Title VII and ADEA

       GMCIC argues that Plaintiff’s Title VII and ADEA claims against it must be

 dismissed because it is not controlled by GM and these statutes do not apply to

 foreign employers with employees outside of the United States, unless the foreign

 employer is controlled by an American employer. See 29 U.S.C. § 623(h)(2); 42

 U.S.C. § 2000e-1(c)(2). GM made the same argument in seeking dismissal of

 Plaintiff’s claims against it. The Court denied GM’s motion, concluding that

 Plaintiff alleges enough facts to establish that GM and GMCIC are a single

 employer and that, therefore, Plaintiff was employed by a foreign company

 controlled by a United States company. (Op. & Order at 12 & n.4, ECF No. 34 at

 Pg ID 880.) For the reasons discussed in that decision and in the subsection above,

 the Court concludes that Plaintiff’s Title VII and ADEA claims against GMCIC

 also are not subject to dismissal.
                                              21
Case 4:18-cv-10347-LVP-RSW ECF No. 62 filed 08/04/20         PageID.1429    Page 22 of 26




              ii.    ELCRA

       GMCIC argues that Plaintiff’s ELCRA claim against it must be dismissed

 because China’s interest in applying its laws outweigh Michigan’s interest in

 applying its laws in this instance. “Federal courts exercising supplemental

 jurisdiction must apply the forum state’s choice of law rules to select the applicable

 state substantive law.” Osborn v. Griffin, 865 F.3d 417, 443 (6th Cir. 2017)

 (citations omitted). Under Michigan’s choice-of-law rules, the State’s laws are

 presumed to apply unless “a ‘rational reason’ to do otherwise exists.” Sutherland

 v. Kennington Truck Serv., Ltd., 562 N.W.2d 466, 471 (Mich. 1977). To make this

 determination, courts first must decide “if any foreign state has an interest in

 having its law applied.” Id. “If no state has such an interest, the presumption that

 Michigan law will apply cannot be overcome. If a foreign state does have an

 interest in having its law applied,” the court must “determine if Michigan’s

 interests mandate that Michigan law be applied, despite the foreign interests.” Id.

       GMCIC argues that “[c]ourts analyzing Michigan choice of law rules have

 repeatedly found that ‘a foreign state undeniably has an interest in having its law

 applied to an action filed by one of its citizens stemming from injury sustained

 there.’” (Def.’s Mot. at 18, ECF No. 58 at Pg ID 1175 (emphasis removed)

 (quoting Std. Fire Ins. Co. v. Ford Motor Co., 723 F.3d 690, 695 (6th Cir. 2013)).)

 Although this Court found no reason to not apply the ELCRA when deciding GM’s

                                              22
Case 4:18-cv-10347-LVP-RSW ECF No. 62 filed 08/04/20          PageID.1430    Page 23 of 26




 motion to dismiss, GMCIC points out that GM never suggested that another forum

 has an overriding interest in having its law applied. GMCIC maintains that China

 has an overriding interest in having its law applied in this case as GMCIC is a

 Chinese corporation operating pursuant to the laws of China and its alleged

 conduct occurred while Plaintiff lived and worked in China. GMCIC argues that

 cases finding that Michigan had an interest that mandated application of Michigan

 law are distinguishable as the underlying action giving rise to the lawsuit occurred

 in Michigan.

       GMCIC has not identified the law of China that it believes should apply to

 this litigation. It is unclear whether China provides for the civil rights protections

 asserted by Plaintiff here. For this reason, this case is very different than those

 cited by GMCIC. Where courts engage in a choice-of-law analysis, it is always

 clear what the choices are. It is difficult for this Court to find that China has a

 strong interest in having its law applied without knowing what that law provides.

 Moreover, a court need only engage in a choice-of-law analysis when a difference

 in law will make a difference to the outcome. New Hampshire Ins. Co. v.

 Carleton, 502 F. App’x 478, 481 (6th Cir. 2012); Asher v. Unarco Material

 Handling, Inc., 737 F. Supp. 2d 662, 667 (E.D. Ky. 2010) (citing Williams v. Toys

 “R” Us, 138 F. App’x 798, 803 (6th Cir. 2005) (“The Court only needs to go

 through the choice of law analysis when a conflict occurs between two states’

                                               23
Case 4:18-cv-10347-LVP-RSW ECF No. 62 filed 08/04/20        PageID.1431     Page 24 of 26




 laws.). But even if China has some interest in having its law govern, the Court

 concludes that it does not override the presumption that Michigan law should apply

 and Michigan’s interest in having its law applied.

       Plaintiff, a United States citizen since 1999, lived in the United States (the

 evidence suggests Michigan) from 1991 until 2009, when he transferred to his job

 assignment in China. He was offered the GMCIC position while a Michigan

 resident.4 Plaintiff returned to his home in the State after his employment in China

 was terminated. Plaintiff claims that GM controlled GMCIC and that the decision

 to terminate his position with GMCIC was made from GM’s Michigan

 headquarters. While Plaintiff was in China when he was mandatorily retired, he

 has experienced the effects of the decision back in Michigan.




       4
          GMCIC relies on the statement in Standard Fire that “a foreign sovereign
 undeniably has an interest in having its law applied to an action filed by one of its
 citizens stemming from injury there.” 723 F.3d at 695 (emphasis added). Plaintiff,
 however, was not a citizen of China when he worked for GMCIC. He held only
 U.S. citizenship. In Standard Fire, as well as other cases conducting choice-of-law
 analyses, the courts also speak to the “residency” of the parties; however, it is
 unclear whether they are equating residence with citizenship. “Citizenship …
 turns on domicile. Domicile, a legal term of art, requires that a person both be
 present in a state and have the intention to make his home there indefinitely or the
 absence of an intention to make his home elsewhere. See, e.g., Prime Rate
 Premium Fin. Corp., Inc. v. Larson, 930 F.3d 759, 765 (6th Cir. 2019) (internal
 quotation marks and citations omitted). The evidence suggests that Plaintiff did
 not intend to make China his home indefinitely and planned to return to Clarkston,
 Michigan, eventually, where he maintained a residence.
                                               24
Case 4:18-cv-10347-LVP-RSW ECF No. 62 filed 08/04/20        PageID.1432    Page 25 of 26




       Moreover, Michigan has a strong interest in the enforcement of its civil

 rights laws. The State’s interests include the prevention of discriminatory

 employment decisions made by Michigan corporations concerning resident

 employees, as well as those made for the corporations’ oversees employees and

 employees of any entity controlled by a Michigan corporation. Plaintiff presents

 sufficient evidence to determine for purposes of GMCIC’s motion to dismiss that

 GM controls GMCIC and, from its Michigan headquarters, made the alleged

 discriminatory decision to terminate Plaintiff’s employment. Refusing to apply

 Michigan’s civil rights statute in this instance could encourage employers with

 oversees operations seeking to terminate employees for unlawful reasons to move

 those employees outside the forum’s reach and then execute the unlawful

 employment action.

       In short, the Court is not convinced that China has an interest in applying its

 law to this dispute. In any event, the matter has connections to Michigan beyond

 the fact that the alleged discriminatory employment decisions were made within its

 borders such that the State’s interest in having its law applied outweigh any interest

 of China.

       Accordingly,




                                              25
Case 4:18-cv-10347-LVP-RSW ECF No. 62 filed 08/04/20   PageID.1433   Page 26 of 26




       IT IS ORDERED that GMCIC’s Motion to Dismiss (ECF No. 58) is

 DENIED.

       IT IS SO ORDERED.
                                           s/ Linda V. Parker
                                           LINDA V. PARKER
                                           U.S. DISTRICT JUDGE

  Dated: August 4, 2020




                                         26
